Citation Nr: 0931324	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  05-40 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for vertigo with 
dizziness and headaches, on a direct basis and as secondary 
to the service-connected tinnitus.  

2.  Entitlement to a compensable disability rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The Veteran served on active duty from December 1960 to 
September 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  Specifically, in a January 2004 decision, the RO 
denied service connection for vertigo with dizziness and 
headaches, on a direct basis and as secondary to the service-
connected tinnitus.  Also, in a March 2007 determination, the 
RO denied a compensable disability rating for the 
service-connected bilateral hearing loss.  

In January 2009, the Board denied the Veteran's service 
connection claim and remanded his increased rating claim to 
the RO for further evidentiary development.  The Veteran 
appealed the Board's denial of his service connection claim 
to the United States Court of Appeals for Veterans Claims 
(Court).  In June 2009, pursuant to a Joint Motion For 
Partial Remand dated earlier that month, the Court vacated 
and remanded that portion of the Board's January 2009 
decision that had denied the Veteran's service connection 
claim.  

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action is required.  


REMAND

Service Connection For Vertigo With Dizziness And Headaches

In June 2008, the Veteran underwent a VA ear disease 
examination.  According to the report of the evaluation, the 
examiner acknowledged that the Veteran's dizziness "may be 
ongoing balance instability and vestibular hypersensitivity 
related to a past acute insult to the balance centers and as 
such may be related to . . . military service."  Without 
evidence of in-service episodes of balance problems, however, 
the examiner was unable to associate the Veteran's balance 
pathology with his active duty.  Later in the same month, 
this examiner reiterated that the Veteran's "current 
symptoms . . . [are] indicative of a posttraumatic 
vertibulopathy" but that, without evidence of an in-service 
incident, he (the doctor) could not relate the Veteran's 
current pathology with his active duty.  

Significantly, however, throughout the current appeal, the 
Veteran has asserted that he has experienced balance 
problems, dizziness, and headaches for many years.  In this 
regard, the Board notes that the Veteran is competent to 
report symptoms (such as those described in the present case) 
because such actions come to him through his senses and, as 
such, require only personal knowledge rather than medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

Also, the Veteran asserts that his in-service duties on the 
flightline "involved numerous manhours of excessive loud 
noise exposure."  In this regard, the Board notes that 
available service personnel records confirm the Veteran's 
in-service responsibilities as an aircraft equipment 
repairman.  Of particular significance to the Board in the 
present appeal is the fact that the June 2008 VA ear disease 
examiner does not appear to have considered the Veteran's 
assertions of continuity of symptomatology or his reports of 
excessive in-service noise exposure.  

Further, at a VA miscellaneous neurological disorders 
examination also conducted in June 2008, the examiner 
provided impressions of chronic headaches with mixed vascular 
and tension type features as well as possible posttraumatic 
vestibulopathy.  The examiner opined that the Veteran's 
headaches "may or may not be associated with dizziness or 
vertiginous sensations."  As the Veteran reported no change 
in his tinnitus when he experiences headaches, the examiner 
concluded that "there is no clear evidence that the 
Veteran's headaches are in any way related to the Veteran's 
tinnitus."  

Significantly, however, the examiner did not discuss whether 
the Veteran's vertigo or dizziness is related to his service-
connected tinnitus.  Rather, he appeared to defer such an 
opinion to the ear, nose, and throat specialist.  
Significantly, however, as the Board has discussed herein, 
the opinions provided by the June 2008 VA ear disease 
examiner are not adequate for rating purposes.  

Consequently, the Board concludes that a remand of the 
Veteran's service connection claim is necessary.  
Specifically, on remand, the Veteran should be accorded a 
pertinent VA examination in which the examiner addresses the 
etiology of any vertigo manifested by dizziness and headaches 
that may be diagnosed on examination.  The opinions must 
include whether any such diagnosed disability is associated 
with the Veteran's active duty or his service-connected 
tinnitus, to include whether the vertigo manifested by 
dizziness and headaches was either caused by or is aggravated 
by the service-connected tinnitus.

Increased Rating For Bilateral Hearing Loss

In January 2009, the Board remanded the Veteran's claim for 
an increased rating for his service-connected bilateral 
hearing loss to the agency of original jurisdiction (AOJ) for 
further evidentiary development.  Specifically, the Board 
requested that the AOJ accord the Veteran a VA audiological 
examination to determine the current nature and extent of his 
service-connected bilateral hearing loss.  

Further review of the claims file indicates that, in March 
2009, the Veteran underwent the requested examination.  
Significantly, however, the AOJ does not appear to have been 
accorded the opportunity to re-adjudicate the increased 
rating issue on appeal in light of this additional evidence.  
Consequently, another remand of this claim is necessary to 
accord the AOJ such an opportunity.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall obtain treatment 
records from the VA Medical Center in 
Houston, Texas since April 2008.  

2.  The RO/AMC shall schedule the 
Veteran for an examination to determine 
the nature, extent, and etiology of his 
vertigo, dizziness, and headache 
symptomatology.  The claims file must 
be made available to the examiner in 
conjunction with the examination, and 
the examiner must note in the 
examination report that he/she had an 
opportunity to review the file.  

All indicated studies should be 
conducted.  All pertinent pathology 
should be noted in the examination 
report.  

For any vertigo disability manifested 
by dizziness and headaches diagnosed on 
examination, the examiner should 
express an opinion as to whether it is 
at least as likely as not, i.e., a 
50 percent probability or greater, that 
such disorder had its clinical onset in 
service, is otherwise related to active 
service (including whether any such 
disability is consistent with the 
Veteran's excessive in-service noise 
exposure or with his reports of 
continued symptoms for many years), or 
was caused or aggravated (i.e., 
permanently worsened) by the service-
connected tinnitus.

A complete rationale for any opinion 
expressed should be provided.  It is 
requested that the examiner discuss the 
prior medical evidence in detail and 
reconcile any contradictory evidence.

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that 
the foregoing development actions have 
been conducted and completed in full, 
and that no other notification or 
development action, in addition to 
those directed above, is required.  If 
further action is required, it should 
be undertaken prior to further claims 
adjudication.

4.  The RO/AMC will then readjudicate 
the Veteran's claims.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should 
be provided with a Supplemental 
Statement of the Case.  An appropriate 
period of time should be allowed for 
response.

The Veteran need take no action until he is so informed.  
However, he is advised that failure to report for any 
scheduled examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2008).  He has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purposes of this remand are to obtain 
additional information and comply with all due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


